Citation Nr: 1105185	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-48 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hip disability, 
to include as secondary to the Veteran's service-connected 
chondromalacia of the right and left knees with degenerative 
arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2010.  A written 
transcript of this hearing was prepared and incorporated into the 
evidence of record.

After the RO issued the final statement of the case (SOC) in 
November 2009, and after the appeal was transferred to the Board, 
the Veteran submitted additional evidence pertinent to the 
appeal.  VA regulations require that pertinent evidence submitted 
by the appellant must be referred to the agency of original 
jurisdiction for review and preparation of a SOC unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2010).  The appellant provided a waiver 
of review by the agency of original jurisdiction in July 2010.  
Appellate review may proceed.


FINDINGS OF FACT

The evidence demonstrates it is likely the Veteran's bilateral 
hip disability is related to his service-connected bilateral knee 
disability.


CONCLUSION OF LAW

The criteria for a grant of service connection for a bilateral 
hip disability, to include as secondary to the Veteran's service-
connected chondromalacia of the right and left knees with 
degenerative arthritis, have been met.  38 U.S.C.A. §§ 1110, 
1131, 1133, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether 
VA's duties to notify and assist the appellant have been 
satisfied is not required.  The Board finds that no further 
notification or assistance is necessary, and deciding the appeal 
at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id. Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis 
for disability which is proximately due to, or the result of, a 
service connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2010).  The Court has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service connected condition."  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Hip Disability

The Veteran contends that he currently suffers from a bilateral 
hip disability secondary to his service-connected bilateral knee 
disability. 

Due to the favorable decision in the case below, a discussion for 
a grant of service connection on a direct basis is not necessary.  
38 C.F.R. § 3.303.

The Veteran's VA outpatient treatment records show that the 
Veteran was treated for hip pain.

In a July 2008 letter, the Veteran's private physician noted that 
the Veteran reported problems with his left hip.  Additionally, 
the doctor noted that the Veteran could not lie on his left side 
due to discomfort.  Upon examination, the doctor noted that the 
Veteran had a limited range of motion, particularly in rotation.  
Additionally, the doctor noted that the Veteran guarded a fair 
amount.  The doctor concluded that the Veteran's left hip pain 
was of an unclear etiology, but possibly degenerative.   
Subsequently, the doctor wrote an additional letter reviewing the 
Veteran's X-rays.  The doctor reported that the Veterans' left 
hip showed some acetabular sharpening lateral margin, slight 
flattening of the femoral head with question of early cystic 
changes.  

The Veteran submitted a October 2008 letter from his private 
orthopedist at the Cleveland Clinic.  The doctor noted that he 
saw the Veteran in 2007 for bilateral knee pain.  Additionally, 
the Veteran stated that his left hip had been bothering him and 
had progressively gotten worse over the past several months.  
Furthermore, the Veteran reported that his pain was localized to 
his groin.  Moreover, the pain caused the Veteran to limp.  X-
rays showed early arthritic changes, with slight narrowing of the 
joint space and irregularities in the medial socket.  
Additionally, the Veteran had pain with internal rotation and 
decreased flexion.  The doctor diagnosed the Veteran with 
osteoarthritis of the left hip.  

The Veteran also submitted a letter from his general practitioner 
in May 2010.  The doctor noted that the Veteran had been her 
patient since 2004 and received a complete physical every year.  
Additionally, the doctor noted that the Veteran had severe pain 
in his knees, hips, and back.  Furthermore, the doctor concluded 
that based on her examinations of the Veteran and reports from 
the Veteran's other treating physicians, his severe arthritis 
pain of the knees was the cause of his hip and back pain.  
Lastly, the doctor noted that the Veteran was very limited in his 
daily activities and was unable to perform his household tasks 
without severe pain.  

At the June 2010 Travel Board Hearing, the Veteran stated that he 
also had trouble with his right hip.  Subsequently, the Veteran 
submitted June 2010 imaging results of his hips that showed mild 
degenerative changes of the Veteran's right hip. 

In light of the evidence, the Veteran is entitled to service 
connection for a hip condition secondary to his service-connected 
bilateral knee disability.  The Veteran's private physicians 
diagnosed the Veteran with osteoarthritis of his left hip.  
Additionally, the recent June 2010 imaging report showed 
degenerative changes in the Veteran's right hip.  Furthermore, 
the Veteran's private doctor's opinions related the Veteran's hip 
condition to his service-connected knee disability.  The Board 
finds the opinions credible as they were based on a history of 
treatment and familiarity with the Veteran and his condition.  

Therefore the preponderance of the evidence is for the Veteran's 
claim.  Because the preponderance of the evidence is for the 
claim, the benefit of the doubt rule applies and service 
connection for the Veteran's bilateral hip disability secondary 
to his service-connected bilateral knee disability will be 
granted.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hip disability, 
to include as secondary to the Veteran's service-connected 
chondromalacia of the right and left knees with degenerative 
arthritis, is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


